Title: Martha Jefferson Randolph to Thomas Jefferson, 20 November 1816
From: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)
To: Jefferson, Thomas


          
            
              My My Dearest Father
              Monticello Nov. 20, 1816
            
            We recieved your letters last night only, and the necessary preparations for the boy’s Journey would take up so much of the day that we determined not to send them till to morrow morning 21st Wormley will see to every thing but the bulbous roots. the kinds you mention are all growing at present and could not be moved with out destroying them but I have sent you a number of off sets of
			 tulips and hyan hyacinths some blooming roots and some that will not bloom till the ensuing year but I believe all of the finest kinds they were offsets intended to have been planted in the borders last fall but were kept out waiting for a bed to be prepared for them. the others can be dug up at the proper season and planted next summer or
			 fall. you will have seen by the papers the death of Gouverneur Morris. his loss will be irreparable to his wife by lessening the little consequence that I am afraid she had, and exposing her unprotected to the persecution of his heirs who  have been dissapointed by the birth of her child of his large possessions. I wrote to her upon the
			 occasion although we had not previously corresponded, but poor creature she is surrounded by ennemies and never in more need of the support countenance of her family than at present. adieu My Dearest Father we are All well but poor Ann Mr Bankhead has returned and recommencd his habits of drunkeness Mr Randolph has taken in to his own hands the mannagement of his affairs and if his family are much disturbed by h or endangered will take at once the steps necessary for their protection, as circumstances may require. sending him to the mad house is but a temporary remedy, for after a few weeks he would be returned
			 with renewed health to torment his family the longer. I really think the best way would be to hire a keeper for him to prevent his doing mischief, and let him finish him self at once. his Father
			 is
			 utterly in dispair, and told Aunt Marks that but for Ann and the children he never wished to see his face again. he so entirely threw off all respect for the old gentleman as to tell him he would be master in his own house and called for a
			 decanter of whiskey and drank off two draughfes draughfts to his face the more to brave him, Adieu My Dearest Father
            
              with tender and unchangeable love Your affectionate Daughter
            
            M Randolph
          
          
            the large crown imperial root is for Mrs Eppes, if you go that way the smaller ones are not blooming roots yet, but will be in a year or 2. the tulips & hyacinths are mixed but Cornelia knows them all. I have sent you besides the first letters 3 I believe of which I altered the direction 3 packets enclosing many letters each the second via Richmond and the 3 went off yesterday 19th before I recieved your letter, for they close the mail on Monday. which  will account for one packet going by Richmond, the mail being closed before my letters were sent to Charlottesville I have also sent all the weekly registers as I recieved them 4
          
        